Citation Nr: 9932331	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas W. Turcotte, Esq.  


REMAND

The veteran served on active duty from September 1965 to 
September 1969.  The veteran also served on active duty from 
September 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating determination from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  The Board denied the 
veteran's claim for a rating in excess of 30 percent in an 
April 1998 decision.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 1999, the Court issued an order granting a 
joint motion to remand the appeal and vacating the Board's 
decision.

An application for a total rating by reason of individual 
unemployability was received by the RO in July 1999.  That 
matter, which has not yet been addressed, is referred to the 
RO for appropriate action.  


REMAND

On appeal to the Court, the veteran proffered additional 
medical records from a VA medical facility regarding a 
suicide attempt in October 1997.  These records pre-date the 
Board's decision, but were not part of the record at the 
time.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The veteran has also continued to be treated by his private 
doctor, Tully S. Lale, Ph.D.  Additional records from this 
source are also pertinent and not entirely of record.  As VA 
is on notice that additional pertinent medical records may 
exist, the case must be remanded for further development with 
regard to this issue.

An undated letter in the claims file indicates that the RO 
informed the veteran that another examination was to be 
scheduled.  If such examination was conducted, a copy of that 
report must be associated with the claims file. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses and dates of treatment for any 
and all medical care providers who 
provided treatment for the veteran's 
PTSD.  After securing any necessary 
releases, the RO should attempt to obtain 
copies of any treatment records which 
have not been previously obtained.  All 
available records should be associated 
with the claims folder, and any attempt 
to obtain these records should be 
specifically documented.  Specific 
attention should be made to ensure that 
October 1997 VA records and up-to-date 
treatment records from Dr. Lale are 
associated with the claims file.  

2.  The RO should obtain any VA 
examination reports that are not 
currently of record.  Thereafter, if no 
such report exists and in the discretion 
of the RO, further development of the 
veteran's claim is in order, such 
development should be pursued, to 
include, if necessary, a further VA 
examination to determine the current 
level of PTSD.  The RO should consider 
whether it is advisable to have the 
veteran examined by a specialist who has 
not previously seen him, and such 
examiner should provide an opinion as to 
whether PTSD renders the veteran unable 
to work.  

3.  When the above is completed to the 
extent possible, the RO should 
readjudicate the issue on appeal, with 
consideration of the diagnostic criteria 
in effect prior to and since November 7, 
1996, and the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order. 
 
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance, 
and a further remand of the case will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


